Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 1 of 9 Page ID
                                  #:2597




                    EXHIBIT 24
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 2 of 9 Page ID
                                  #:2598
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 3 of 9 Page ID
                                  #:2599
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 4 of 9 Page ID
                                  #:2600
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 5 of 9 Page ID
                                  #:2601
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 6 of 9 Page ID
                                  #:2602
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 7 of 9 Page ID
                                  #:2603
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 8 of 9 Page ID
                                  #:2604
Case 5:17-cv-02514-JGB-SHK Document 193-24 Filed 09/27/19 Page 9 of 9 Page ID
                                  #:2605
